Examiner’s Comment/Claim Interpretation
The Examiner conducted an interview with Applicant’s representative, Michael Hamlin, on 6/8/2022 to discuss the meaning of the claimed rib/ribs of claims 20 and 21. The Examiner understood from the drawings and claims that the claimed ribs are meant to refer to elements that are located on the collar of the syringe carrier. Applicant’s representative indicated that these were the claimed features. 

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/3/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 2, 24, 25 and 27, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the elongate body defining a first cut-out along the elongate body distal to the collar and a second cut-out along the elongate body distal to the collar, the first cut-out being opposite the second cut-out, the elongate body comprising a first projection that extends along an edge of the first cut-out and a second projection that extends along an edge of the second cut-out, as recited in claims 2, 25 and 27; or the feature of the elongate body defining a first cut-out along the elongate body distal to the collar and a second cut-out along the elongate body distal to the collar, the first cut-out being opposite the second cut-out, the first cut-out extending proximally from a distal end of the elongate body, the elongate body comprising a first projection that extends along an edge of the first cut-out and a second projection that extends along an edge of the second cut-out, as recited in claim 24, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 201/0053528 to Bollenbach et al. which discloses  a syringe carrier (product container holder 110) comprising: an elongate body (formed by guiding members 111) comprising a collar (collar 119) at a proximal end of the elongate body (Fig. 3), the collar (collar 119) configured to allow a syringe (product container 120) to be slid distally through the collar (collar 119) (see Fig. 3 and paragraphs 57 and 61), the elongate body (formed by guiding members 111) configured to receive a barrel of the syringe (product container 120) (see Figs. 4a-4b), the elongate body (formed by guiding members 111) defining a first cut-out (labeled 119a in Fig. 3, but not discussed in the disclosure) along the elongate body (formed by guiding members 111) distal to the collar (collar 119) and a second cut-out along the elongate body distal to the collar (it appears that there is a second cut-out, opposite to cut-out 119a), the first cut-out being opposite the second cut-out (this appears to be the case), the first and second cut-outs arranged to provide visual access to the barrel of the syringe when the syringe is disposed in the recess of the syringe carrier (See Figs. 4a-4b), wherein a distal end region of the elongate body comprises at least one inwardly extending projection (engaging member 115) configured to be disposed in a gap formed between a rigid needle shield (needle protecting sleeve 121) of the syringe (product container 120) and the barrel of the syringe (paragraphs 57 and 61) and configured to contact the syringe to restrict distal axial movement of the syringe relative to the syringe carrier when the syringe is disposed in the syringe carrier (paragraphs 57 and 61), but Bollenbach et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783